224



      OFFICE OF THE ATTORNEY      GENERAL   OF TEXAS
                         AUSTIN




BonoMbl@ OOorge 8. Shbppard
Comptroller of Pubtio &goounta
AU8tiA, Texer
Deer sir:




                                            QUO8tiOA, xhioh Vb




                             a6 wo haw WFittbA
                    lth rbteremb   to the latter.




        Ymr the ettaohad 00rrr*bp0~4b~t~nferredto       in your
lbttbr, we quote the PoLlOrri~ t&at&al 6iWetiant
          "on Usreh 24, 19W, Mr. Eoy R. Vanderpool,
     ouAer of the Ideal 3aki~g COA~AA~ of Paris,
     Tex a rs, eINterthed
                        strUOk8 aAd lq ulp mmlt
                                              of
     the bakery. The trUok8 u(Iperendereb at a
     value Of glOOO.00 aAd the eQuipmeAt At A value
     or $3300 .oo. Them Teluea wara viewed 8Ad ap-
     proud by the Commiaalo~er*a Court while ait-
     tlng   68   a   b0ea   0r   equidi8ati0n.

         *The rendition sheet was totalled but in
    totaIling the sheet and orror wm -do by oAe
    of the deputies of the TA‘ar     Paaesaor-Colleator*a
    office. The total taxable taluatlon aboald~
    bare been ~4300.00     and the total was ermronoua-
    ly atirn as $6300.00, an exoeaa value 0r @OOO.OO.
    This error was mado by tha Tax Assessor CW.lootor*a
    offi    an8 the Ideal Baking Coaqwty was in 110ray
    at rwt.     COASSqUSAtlf,    thS   tSX WU fiaUrS6 01).
    the value a8 was ahow~ totalled 011the ahert aAd
    the Tat ii011was made aooordfngly. Tha TaXIto-
    oelpta were tJrp.4 from the roll mid the Idral~




    ooaparlagthe 1998      reoelpt r%ththA 19S9 tU
                                 tar
    receipt JBaueb to the bnkarl.  ~VUtigatioA   aa
    thS result of &la lnqulrp rerolled that we ha4
    made the error in tot.SllAgtha IWAditiOllebASt.*
          The 0onteAtioa.and sir UMOAt of the tar 0riloi.d -in
question hsre la oontained iA t%e tollow%ng quotatlan from hia
brief:
          *i&WOtiOA #I--- 18 there A~jr 1Aw to
     the Oonptroller*s Dir100 fro81
     (TAX Aaaeaaor-Collmtor*A ofrice Or Purls, Terra)
     to reiuud the amPat of th,e i3tateTat dqe~,thO
     1d0el Baking colppaagrradtcrkeorsdlt for that
     amount on some oaront    repoft?  (Wo bare oat
     made our aoaual aettlernent  whloh is to bS-m&



     treasury elther.
     taken sredlt
          mot errors that hare ooourred. I cop see
          AO QiHerenoe lo this oaae pad menp others
          that hme ocourred.
              mUiestlon i2--- u It is Aot possible to
          sake refuud its euaeated in the above quea-
          tiOA., chkt raoourae, otbrr thA aA aot 0r the
          legislature, does the Id881 Baking Coqwny
          hare    in this    ease.*

             This praoiao  question baa boon herototore aAawored
    nnd oonoluelrely detemiaed by oglnloonaor this depertmnt.
    Vierefer to Opilrion or date tearoh25, 1937, by IiOAOrAble
    (F.K. %roedhuret, xseiatant   Attorney General, and Opinlm
    SO. 0-lOUI both direoted to you, an& Opinion Ho. 04949
    to Wonarable Mu-v in ii. Brown, ,Sr., criminal Diatrlet Attoz-
    Iley, Pt. Worth, Texas. we ~010~      copies or the last two
    opinlona referred to, which, together with the opinion      rim
    mntioned,      oopiea   of wsi oh you have, ahauld ba rorwaroed   to
    the tar oitlolal requetting        the instent opinion.
                Although    the above deaoribed opinlona eetebllah, la
    generaltunas, the proposition t&t t(UtOa,erronooualybut
    volrmterlly, either through ialatekeof law or faot, paid
    into the GeAeral Lund of the State Treasury,my Aot be n-
    tundod, w thin& that   under the faot# iamlved en4 the lan-
    @Iage US&    it wea our iAteAt to frondthat SUoh rlfti CodLd
    AOt be aooal~pllahad,dltbrr by diseet payment to tbr tax
    payer out of funds 1~ the Treasury, or, indlreotly, by your
    &uthorlziA&the Tax aureaaoa?-0olleotor,ia hia reports to
    the Bteta, to take ore&it for refuada  lsndeby that oriiolal
    to the O~laiAinp,   tax payer.
.           It  ta a&&ted   OA all aibea that 3t%ts ad ralorrm
    taxoa whloh have paaoed into thr proper fund of the atate
    Treasury aennot be refuAde4 bj ury offlslal to the tax payer;
    but an act or the Lep;lsleCurola rwd.rod to eonaummto this
    P=po-*     But the palotie~4oherethat~o       rundsorw3~ep
    are aonght to be taken out or the 8tate Treatwry far tax lu-
    rund purposes, but the Tex weraaor-Collaotor will memly
    make the rerun6 to the Ideal EUklsg Comppay of taxes UroAe-
    oualy pal&, end take ora&Ui for or daduot the amaunt of aaoh
    nfudl fronthis aubfwpmnt report aAd payment to the COW-
    troller, OIItmnuul aattlemAt for taxes subsequently eolfreted
    rr0inother p~aoaa a5U prtwartle8.
            ~0 o~nM&uuiao the proaedare ootlioed h&e for etfsot-
    lng thlr rerund to tho IBaul Baklrmg Company, would be tat&a-
Honorable George H. &eppard, Page 4


prountta you and the Tax AoSenSor-OalleCtor of Lauka~'
                                                     County
;3aringan approyrfotlonoontrary to the Constitutionand
Statutes. It would be doing by indirection that whleh ad-
mittedly aamot be done diraotly under the Conetltution.
The Eroadhurst opinion and the other opinions of this de-
partment, hereinabove referred to, forealoee thle purmtion,
and, despite the raoognized hardohlp and apparent lxmqulty
or the rule, when epplied to the Instant case, WY Poe1 tht
the unquestioned law atated in them oplnfxm should not be
departed fro=. iixoeptr0r Legialattve i4t, we know or no
recourm this tax payer would have to reoouD hle lose. How-
ever, we am not yuasing upon the conotitutionality of any
suoh contaspltitedAct.

                                      Tours very truly
                                   ATTORHET GIIWKRALOF -AS




?mN:Rs
             APPROVEDAPR 1, 1940